Michael Watts of London or his certain Attourny plaint. Jarvis Ballard Defendt in an action of the case for not paying the Summe of twenty three pounds twelve Shillings mony of England due upon the ballance of Accot by booke with due interest and all other due damages according to attachmt datd July. 17° 1677. . . . The Jury . . . found for the plaintife twenty nine pounds ten Shillings mony and costs of Court The Defendt appealed from this Judgemt unto the next Court of Assistants and himselfe principall in £29: and John Winslow and Samuel Winslow Sureties in £15. apeice acknowledged themselves respectiuely bound . . . on condition the sd Jarvis Ballard should prosecute his appeale . . .
[Ballard’s Reasons of Appeal are in S. F. 1625. The Court of Assistants (Records, i. 100) gave him no satisfaction.]